DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 1/22/2020.  Claims 1-20 are currently pending.

Claim Objections
3.	Claims 2 and 10 are objected to because of the following informalities:  the claims ends with a semi-colon instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 9 and 17, are directed, in part, to a method, system and medium (i.e., statutory categories including a process, machine, manufacture or composition of matter) for managing and regulating compliance

CLAIM 1:
receiving an event comprising event data, at a processor, wherein the event data comprises a receipt image from a vendor associated with the event;

generating, at the processor, a unique identifier associated with the event data;

determining at the processor, at least one healthcare provider associated with the event;

transmitting an email comprising the event data to at least one of: a healthcare provider associated with the event, an assistant to the healthcare provider, at least one representative, and a vendor associated with the event; and

storing, in a memory, in association with the unique identifier, the event data.


CLAIM 9:
a memory having computer-executable instructions encoded thereon; and

a processor functionally coupled to the memory and configured by the computer-executable instructions to:

receiving an event comprising event data, at the processor, wherein the event data comprises a receipt image from a vendor associated with the event;

generating, by the processor, a unique identifier associated with the event data;

determining at the processor, at least one healthcare provider associated with the event; and

transmitting an email comprising the event data to at least one of: a healthcare provider associated with the event, an assistant to the healthcare provider, at least one representative, and the vendor associated with the event; and

storing, in the memory, in association with the unique identifier, the event data.


CLAIM 17:
receiving an event comprising event data, at a processor, wherein the event data comprises a receipt image from a vendor associated with the event;

generating, by the processor, a unique identifier associated with the event data;

determining at a processor, at least one healthcare provider associated with the event; and

transmitting an email comprising the event data to at least one of: a healthcare provider associated with the event, an assistant to the healthcare provider, at least one representative, and a vendor associated with the event; and

storing, in a memory, in association with the unique identifier, the event data.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-20 recite and are directed to an abstract idea.  More specifically, independent claims 1, 9 and 17 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims as a whole are directed to managing and regulating compliance with payments made to physicians and teaching hospitals from pharmaceutical and medical device companies by receiving event data including a receipt image from a vendor associated with the event, determining at least one healthcare provider associated with the event, and storing data regarding the event, vendor and provider which includes human interaction and relationships and thus, is directed to certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1, and similarly independent claims 9 and 17, recites “generating…a unique identifier…”, “determining…at least one healthcare provider associated with the event data”,  which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 8 and 17 but further describe the elements and/or recite field of use limitations. Therefore, dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a processor, an email, a memory, a non-transitory computer-readable medium which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraph [0026]-[0027] of applicant's specification (US 2021/0225494) recites that the system/method can be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that can be suitable for use with the systems and methods comprise, but are not limited to, personal computers, server computers, laptop devices, and multiprocessor systems. Additional examples comprise set top boxes, programmable consumer electronics, network PCs, minicomputers, and mainframe computers, distributed computing environments that comprise any of the above systems or devices, and the like which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified processor/computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerdisch et al. (US 2016/0071114), in view of Ladd et al. (US 2015/0073823).

CLAIM 1
Gerdisch teaches a method (Gerdisch: abstract), comprising:
receiving an event comprising event data, at a processor, wherein the event data comprises a receipt from a vendor associated with the event (Gerdisch: abstract; ¶¶ [0029]-[0030] “In response to receipt of the event data from the manufacturer computing system, the event management computing system may provide an electronic code, over a communications network, to a care provider computing system (e.g., a smartphone or tablet) associated with a care provider included in the list of invitees”; FIGS. 1-24);
generating, at the processor, a unique identifier associated with the event data (Gerdisch: abstract; ¶¶ [0085]-[0086] “the electronic code (e.g., a QR code) may encode an identifier of the care provider (e.g., a name or NPI) and logistic data about the event (e.g., the event name, location, or any other suitable data). In some embodiments, the electronic code may be unique to both the care provider and the manufacturer”; FIGS. 1-24);
determining at the processor, at least one healthcare provider associated with the event (Gerdisch: abstract; ¶¶ [0029]-[0030] “The event data may specify an event (hosted by the manufacturer) and include a list of invitees to the event. The invitees may be care providers whose attendance at the event is required to be reported to a governmental authority for compliance with legal regulations”; FIGS. 1-24);
transmitting an email comprising the event data to at least one of: a healthcare provider associated with the event, an assistant to the healthcare provider, at least one representative, and a vendor associated with the event (Gerdisch: abstract; ¶¶ [0085]-[0086] “FIG. 12 is an illustrative email, including an electronic code, that may be transmitted to the care provider computing system 106 by the event management computing system 102 in response to acceptance of an invitation to an event”; FIGS. 1-24); and
storing, in a memory, in association with the unique identifier, the event data (Gerdisch: abstract; ¶¶ [0089]-[0090] “data structure for storing invitee data, in accordance with various embodiments. In some embodiments, the data structure of FIG. 14 may be associated with a particular event, and may provide the invitee list and related information for that particular event”; FIGS. 1-24).

Gerdisch does not appear to explicitly teach the following:
receipt image.

Ladd, however, teaches the following:
receipt image (Smith: abstract; ¶¶ [0066]-[0069] “receipt image”; FIGS. 1-12C).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the real-time compliance system with receipt images, as taught by Ladd, with the reporting management systems and techniques for regulatory compliance, as taught by Gerdisch, with the motivation of facilitating compliance (Ladd: ¶¶ [0002]-[0009]).

CLAIM 2
Gerdisch teaches the method of claim 1, where in receiving the event comprises receiving attendance data associated with the event data (Gerdisch: abstract; ¶¶ [0029], [0089] “an attendance field”; FIGS. 1-24).

CLAIM 3
Gerdisch teaches the method of claim 1, wherein determining the at least one healthcare provider comprises: parsing the receipt image into time data and transaction data; and assigning the transaction data to the healthcare provider wherein the transaction data comprises: a vendor item; cost of the vendor item; and the healthcare provider associated with the vendor item (Gerdisch: abstract; ¶¶ [0125] “provide total amount spent at the event… the manufacturer representative may have the option to enter a predetermined amount to be attributed to each attendee”; FIGS. 1-24).

CLAIM 4
Gerdisch does not appear to explicitly teach the method of claim 3, further comprising generating a first-type alert based on the transaction data and transmitting the first-type alert to a representative manager or the at least one representative.
Ladd, however, teaches generating a first-type alert based on the transaction data and transmitting the first-type alert to a representative manager or the at least one representative (Ladd: abstract; ¶¶ [0047]; FIGS. 1-12C).
The motivation to include the teachings of Ladd with the teachings of Gerdisch is the same as that of claim 1 above and is incorporated herein.

CLAIM 5
Gerdisch does not appear to explicitly teach the method of claim 4, wherein generating the first-type alert comprises comparing the transaction data to a first threshold value associated with the at least one representative.
Ladd, however, teaches wherein generating the first-type alert comprises comparing the transaction data to a first threshold value associated with the at least one representative (Ladd: abstract; ¶¶ [0047]; FIGS. 1-12C).
The motivation to include the teachings of Ladd with the teachings of Gerdisch is the same as that of claim 1 above and is incorporated herein.

CLAIM 6
Gerdisch does not appear to explicitly teach the method of claim 2, further comprising generating a second-type alert based on time data and the attendance data of the event.
Ladd, however, teaches comprising generating a second-type alert based on time data and the attendance data of the event (Ladd: abstract; ¶¶ [0047]; FIGS. 1-12C).
The motivation to include the teachings of Ladd with the teachings of Gerdisch is the same as that of claim 1 above and is incorporated herein.

CLAIM 7
Gerdisch does not appear to explicitly teach the method of claim 6, wherein generating the second-type alert comprises: comparing auxiliary time data and auxiliary attendance data of an auxiliary event with the time data and the attendance data of the event; determining that a comparison of the time data and the attendance data exceeds a second threshold.
Ladd, however, wherein generating the second-type alert comprises: comparing auxiliary time data and auxiliary attendance data of an auxiliary event with the time data and the attendance data of the event; determining that a comparison of the time data and the attendance data exceeds a second threshold (Ladd: abstract; ¶¶ [0047] “rule-based system 98, in general, automatically applies one or more rules to information in a profile of a professional accessed by an employer, to determine whether the professional is in compliance with requirements of the employer”; FIGS. 1-12C).
The motivation to include the teachings of Ladd with the teachings of Gerdisch is the same as that of claim 1 above and is incorporated herein.

CLAIM 8
Gerdisch teaches the method of claim 1, further comprising updating the event data based on receiving a response to the email transmitted to the healthcare provider (Gerdisch: abstract; ¶¶ [0040] “care provider indicates her acceptance of an email invitation”; FIGS. 1-24).

CLAIMS 9-16
Claims 9-16 repeat substantially the same limitations as those in claims 1-8. As such, claims 9-16 are rejected for substantially the same reasons given for claims 1-8 and are incorporated herein.

CLAIMS 17-20
Claims 17-20 repeat substantially the same limitations as those in claims 3-4 and 6. As such, claims 17-20 are rejected for substantially the same reasons given for claims 3-4 and 6 and are incorporated herein.

Relevant Non-Cited Prior Art
6.	The following discovered prior art was not cited in this rejection but may be relevant: 
Arefieg (US 10318915) – Healthcare System For Recording And Monitoring Transactions Of System Participants
Jones et al. (US 10198770) – Computerized System And Method For Classifying Payments To Health Care Practitioner And Identifying Violations

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686